Citation Nr: 1441732	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The competent evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  Id.

The Veteran is service connected for bilateral hearing loss, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling.  His overall disability picture is 60 percent.  The Audiologist that performed the January 2009 VA examination indicated that "tinnitus is as likely as not a symptom associated with the hearing loss."  Therefore, the Board finds that the Veteran's bilateral hearing loss and tinnitus result from a common etiology and their combined evaluation can be used to meet the 60 percent threshold for one disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.16(a).

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Veteran was provided a VA examination in February 2010 to address the effect of his service-connected disabilities on his occupational functioning.  In regards to the Veteran's bilateral hearing loss, a VA audiologist reported that it "... alone should not significantly affect vocational potential or limit participation in most work activities.  Employment would be more than feasible in a loosely supervised situation."  In regards to the Veteran's PTSD, a VA psychologist noted that the Veteran "appears able to perform work-life activities as long as they do not involve intense direct oversight and allows him to function independently on the job."  

The record includes an October 2010 private audiologist's opinion on the Veteran's employability.  The private audiologist opined that the Veteran's: 

"severe to profound bilateral hearing loss with poor word understanding and bilateral tinnitus has essentially rendered him unemployable.  He needs to avoid working in any environment in which there is any noise, which may exacerbate his hearing loss.  Additionally, these limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification.  His condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery."

Turning to the Veteran's employment history he was employed by the same corporation for 29 years retiring as a plant utilities supervisor.  Following his retirement he worked from 2005 to 2007 at a retailer specializing in home improvement and construction products.  From 2007 to 2011 the Veteran worked a seasonal job cutting grass.  

With this evidence in mind, the Board finds that a TDIU is warranted in this case. The Veteran meets the scheduler criteria for a TDIU throughout the appeal period and the overall weight of the evidence indicates the Veteran's service-connected disabilities preclude him from performing the requirements of employment.  The VA examination indicates that the Veteran's service-connected PTSD has little effect on his occupational functioning; however, the private audiologist opinion make clear his remaining service-connected disabilities, bilateral hearing loss and tinnitus, have a profound effect on occupational functioning.  

It is the Boards determination that the VA Audiologist's opinion is not as probative as the private audiologist's opinion.  The VA audiologist's opinion finds the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  However, bilateral hearing loss is not the Veteran's only service-connected audiological disability, he suffers from tinnitus as well.  The VA Audiologist does not address how the combination of hearing loss and tinnitus affect the Veteran's occupational functioning.

The private audiologist makes clear that she took into consideration both the Veteran's service connected bilateral hearing loss and tinnitus stating they have essentially rendered him unemployable.  As such, the private audiologist's opinion is more probative than the VA audiologist as a result of taking into consideration all of the Veteran's service-connected audiological disabilities.   

In support of her opinion, the Private Audiologist notes that the Veteran would be a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  The Veteran's previous two employments have involved transportation/driving or being around heavy or moving machinery.  Additionally, it is unclear from the record but possible that his 29 year employment also involved such actives and machinery.  In the Boards opinion the Veteran is unemployable in the field of his primary work experience because he is a safety risk.  Furthermore, the private audiologist also notes that the Veteran should avoid working in any environment in which there is any noise that may exacerbate hearing loss.  This restriction includes verbal communication, face-to-face as well as by telephone, even with amplification.  The Board finds it would be unlikely for anyone of the Veteran's education and experience to find employment that did not involve face-to-face or telephone communication.
In light of the evidence discussed above, the Board finds the Veteran meets the schedular criteria for TDIU and is unemployable, thus entitlement to a TDIU is warranted in the instant case.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


